Citation Nr: 0732878	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
shell fragment wounds, right shin 

2.  Entitlement to an initial compensable evaluation for 
shell fragment wounds of the chin.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1969 and from August 1971 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The rating criteria provide that scars in widely separated 
areas will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Accordingly, the Board has restyled 
the issues as set forth on the first page of this decision.  


FINDINGS OF FACT

1.  The veteran's scarring due to right leg shell fragment 
wounds is characterized by occasional hyperesthesia and 
itching but not ulcerations, keloids, instability or 
underlying soft tissue damage.

2.  The scar on the veteran's chin is approximately 1 
millimeter long, does not adhere to underlying skin, is not 
disfiguring or unstable and is asymptomatic.  
   

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for shell 
fragment wounds, right shin have been met.  38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7802-7805 (2007); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7802-7805 (2001).      

2.  The criteria for a compensable evaluation for shell 
fragment wounds of the chin have not been met.  38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7802-7805 (2007); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7802-7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify
 
A March 2003 letter provided the veteran with VCAA notice 
regarding his claim for service connection for shell fragment 
wounds of the right shin and chin.  The March 2003 letter RO 
notified the veteran of the evidence required to substantiate 
a claim for service connection, explained VA's duty to assist 
the veteran with the development of his claim and stated what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  

The claim for a higher rating for shell fragment wounds of 
the right shin and chin is a downstream issue of the original 
service connection claim adjudicated in the July 2003 rating 
decision.  The veteran's claim for a higher initial rating 
stems from a July 2003 notice of disagreement.  VA's General 
Counsel has concluded that, if, in response to notice of its 
decision on a claim for which VA has already given the 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  In this case, the RO issued a statement of the 
case in December 2003 that notified the veteran of the rating 
criteria pertaining to scars and explained the evidence 
required to establish a rating in excess of that assigned by 
the RO.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of these claims.  The RO obtained the relevant 
medical records identified by the veteran and associated 
those records with the claims file.  The veteran has been 
afforded several VA examinations.  

The veteran has not identified any outstanding evidence.  
Therefore, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim. 




II.  Analysis of Claims

The veteran seeks a higher initial evaluation for shell 
fragment wounds of the right shin and  shell fragment wounds 
of the chin, presently evaluated as zero percent disabling.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, in a claim for an increase, the present level of 
disability is of primary concern.  Francisco v. Brown,  7 
Vet. App. 55, 57-58 (1994).  

A disability may require re-evaluation in accordance with the 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's shell fragment wound residuals have been 
evaluated under the provisions for the evaluation of scars 
under the criteria outlined in 38 C.F.R. 
§ 4.118, Diagnostic Code 7805. 

Scars of the head, face, or neck may be rated under DC 7800, 
based on disfigurement, or under DC 7803, 7804 or 7805.  DC 
7800 provides that a 10 percent evaluation is assignable for 
a scar disfiguring the head, face or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
assignable for a disfiguring scar of the head, face or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2007).

The eight characteristics of disfigurement are: (1) scar five 
or more inches (13 or more cm.) in length; (2) scar at least 
one-quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, DC 7800, Note (1) (2007).  

DC 7803 provides that a 10 percent evaluation is assignable 
for scars that are superficial and unstable.  38 C.F.R. § 
4.118, DC 7803 (2007).  An unstable scar is one where, for 
any reason, there is frequent loss of covering over the scar.  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2) 
(2007).  DC 7804 provides that a 10 percent is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. 
§ 4.118, DC 7804 (2007).  DC 7805 provides that other types 
of scars are to be rated based on limitation of function of 
affected part.  38 C.F.R. § 4.118, DC 7804 (2007).

The veteran had a VA examination in May 2003.  The examiner 
reviewed the claims file and interviewed the veteran.  On 
examination of the veteran's chin, the VA examiner noted a 
tiny area on the front of the chin in the midline represented 
by two horizontal furrows measuring 1.3 centimeters and 1.1 
centimeter by 1 millimeter.  The scars were healed and 
healthy.  The VA examiner stated that the scars were hard to 
see and were not disabling. 

On examination of the right shin, the examiner noted that the 
veteran had a serpentine set of multiple scars that extended 
over 13 centimeters.  The widths of these scars varied from 3 
millimeters to 1.2 centimeters.  There were no ulcerations, 
no keloid and no adhesions to the deeper structures.  The 
examiner noted that there was occasional hypersensitivity in 
the shin scars.  The impression was mild hyperesthesia, scars 
as described over right mid-tibia; undetectable scar back of 
right shoulder and healthy transverse scars mid shin as 
described.    

At a November 2005 VA examination, the examiner noted two 1 
millimeter scars on the chin that were hardly visible.  
Examination of the anterior right thigh revealed a one-half 
centimeter oval scar that was slightly depressed, white in 
color, non-tender, not disfiguring and asymptomatic.

At a January 2007 VA examination, the examiner noted the 
veteran's report of itching and burning in the area of the 
right leg scar.  Examination of the right leg revealed 
multiple hypopigmented patches on the right lower shin that 
were asymptomatic.  On examination of the chin, the examiner 
indicated that the veteran had a well-healed scar on the chin 
which was oval in nature, nontender and asymptomatic.  The 
examiner noted that the scar did not have associated keloid 
formation, was not disfiguring and was asymptomatic.  

In an August 2007 statement in support of his claims, the 
veteran described the symptoms associated with his right shin 
scars and indicated that he periodically experiences pain and 
discomfort in the right shin. 

In this case, the Board finds that a 10 percent rating is 
warranted for right shin scars, based upon the VA examination 
reports which reflect that there is hypoesthesia over the 
scar and itching and burning in the area of the scar.  A 
rating in excess of 10 percent may not be awarded unless 
there is evidence of limitation of motion of the affected 
area.  

The Board finds that there is a preponderance of the evidence 
against the claim for a compensable rating for shell fragment 
wounds of the chin.  The chin scars are superficial, not 
disfiguring (as defined by the rating criteria), poorly 
nourished with ulceration, tender or painful, or unstable.  
Accordingly, a compensable rating is not warranted under any 
of the applicable rating criteria.  In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, because the evidence 
is not in relative equipoise, reasonable doubt may not be 
resolved in the veteran's favor.  Rather, as there is a 
preponderance of the evidence against the claim, the claim 
must be denied.


ORDER

A 10 percent rating for shell fragment wounds, right shin, is 
granted, subject to regulations governing the payment of 
monetary benefits.

An increased rating for shell fragment wounds, right chin, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


